Citation Nr: 0616754	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than March 4, 
1993, for the grant of service connection for post-traumatic 
stress disorder.

2.  Whether the full amount of past due benefits was 
correctly calculated and paid to the veteran upon the grant 
of service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted service connection for post-
traumatic stress disorder and assigned an effective date of 
March 4, 1993 thereto.  This appeal is also from the May 2002 
effectuation letter outlining the calculation of past due 
benefits from April 1993 forward.


FINDINGS OF FACT

1.  The veteran was denied entitlement to service connection 
for post-traumatic stress disorder in a September 1989 rating 
decision as there was no diagnosis of the disability of 
record.

2.  The veteran was notified of the denial of benefits sought 
in October 1989 and advised that absent medical evidence of 
treatment for post-traumatic stress disorder, service 
connection must be denied.  The veteran was also advised of 
his appellate rights.

3.  The veteran did not appeal the September 1989 denial of 
benefits and the rating decision became final.

4.  The veteran requested that his claim of entitlement to 
service connection for post-traumatic stress disorder be 
reopened on March 4, 1993, and submitted evidence dated that 
month of a diagnosis of post-traumatic stress disorder.

5.  The veteran was first shown to be diagnosed as having 
post-traumatic stress disorder in March 1993.

6.  Based on evidence of a diagnosed disability due to 
service, the veteran was awarded a 100 percent disability 
rating effective March 4, 1993.  

7.  The veteran was paid past due benefits according to the 
specific monthly entitlement amounts specified by statute 
with a progressive calculation according to statute beginning 
on April 1, 1993.

8.  The veteran was paid past due benefits at the rate of 
$2163, plus amounts for dependents, as of December 1, 2001.


CONCLUSIONS OF LAW

1.  Criteria for assignment of an effective date earlier than 
March 4, 1993, have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.156(c), 3.400 (2005). 

2.  The veteran is not entitled to payment of compensation at 
the monthly rate of $2163 for the period of April 1, 1993, to 
November 30, 2001.  38 U.S.C.A. §§ 1114(j), 5110, 5111(b)(1) 
(West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

The issue of entitlement to past due benefits paid at a 
higher rate than calculated is not affected by the VCAA.  
Specifically, in Dela Cruz v. Principi, 15 Vet. App. 143 
(2001), the United States Court of Appeals for Veterans 
Claims (Court) held that the enactment of the VCAA did not 
affect matters on appeal when the question is one limited to 
statutory interpretation.  See also, Smith v. Gober, 14 Vet. 
App. 227 (2000) (holding that the VCAA did not affect the 
issue presented of whether a federal statute allows the 
payment of interest on past due benefits).  Thus, further 
discussion of the VCAA is limited to the remaining issue on 
appeal, entitlement to an earlier effective date for the 
grant of service connection for post-traumatic stress 
disorder.

In a letter dated in March 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim of entitlement to an earlier effective 
date, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Additional notice of the five elements of a 
service-connection claim was not provided as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board specifically finds, however, that the veteran is 
not prejudiced in this case as his claim is for entitlement 
to an earlier effective date and he was given specific notice 
with respect to the elements of a such a claim and cannot be 
prejudiced by not receiving notice of issues that cannot be 
reached in this type of claim and/or are not reached by a 
denial of the underlying benefit.  Accordingly, the Board 
finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, VCAA notice was not given until March 2004.  The 
Board points out, however, that the Court specifically stated 
in Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.  Although the veteran's attorney requested in 
September 2004 correspondence that the appeal be remanded 
under Pelegrini if benefits sought were not granted, the 
Board specifically finds that a remand is not necessary as 
the veteran was not prejudiced by the post-AOJ decision 
notice because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  The veteran's attorney does not even submit any 
argument or suggestion of prejudice in his request for a 
remand should the claim be denied.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board, even though he declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

Earlier Effective Date

The veteran contends that an effective date of March 13, 
1989, should be assigned for the grant of service connection 
for post-traumatic stress disorder as that is when he 
submitted his initial claim and the claim was ultimately 
granted based on new and material evidence in the form of a 
supplemental report from the service department allowing for 
reconsideration of the initial denial of benefits under 
38 C.F.R. § 3.156(c).

The record clearly shows that the veteran submitted an 
application for VA benefits on March 20, 1989 (signed on 
March 13, 1989).  He listed mental depression and drug abuse 
as disabilities for which he had received treatment.  The 
veteran's representative at that time submitted a letter in 
June 1989 with respect to in-service stressors and advised 
that medical evidence would be forthcoming.  The RO undertook 
development of the veteran's in-service stressors, but was 
informed in July 1989 by the U.S. Army and Joint Services 
Environmental Support Group (ESG) that they were unable to 
corroborate events described based on the evidence given.  

The veteran did not submit medical evidence showing treatment 
for and/or a diagnosis of post-traumatic stress disorder and 
the RO did not pursue further development of the veteran's 
in-service stressors.  In a September 1989 rating decision, 
the RO denied entitlement to service connection for post-
traumatic stress disorder.  The rating decision reflects that 
there was no verifiable recognizable stressor identified, no 
diagnosis of post-traumatic stress disorder, and no 
continuity of treatment for a nervous condition.  In October 
1989, the RO sent a letter to the veteran advising him that 
absent medical evidence showing treatment for post-traumatic 
stress disorder, service connection must be denied; he was 
advised of his appellate rights at that time.  The veteran 
did not appeal the denial of benefits and the rating decision 
became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

On March 4, 1993, the veteran requested that his claim be 
reopened.  He submitted medical records showing treatment for 
substance abuse in 1989 and a hospitalization from January 
1993 to March 1993 for substance abuse and post-traumatic 
stress disorder.  The March 1993 record is the first evidence 
of a diagnosis of post-traumatic stress disorder.  Upon a 
showing of current disability, the RO reopened the veteran's 
previously denied claim as new and material evidence was 
obtained.  See 38 C.F.R. § 3.156.  VA then undertook 
development of the veteran's in-service stressors and 
ultimately received a copy of a July 1970 award letter 
showing meritorious achievement in connection with military 
operations against a hostile force, and a DD Form 215 issued 
in February 1995 showing combat service in the Republic of 
Vietnam.  Consequently, in a May 2002 rating decision, 
service connection was granted for post-traumatic stress 
disorder and the effective date of March 4, 1993, was 
assigned as the date the claim was reopened.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  See 38 C.F.R. 
§ 3.156(a).  Where the new and material evidence consists of 
a supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This includes corrections by the 
service department.  The retroactive evaluation of 
disability resulting from disease or injury subsequently 
service connected on the basis of the new evidence from the 
service department must be supported adequately by medical 
evidence.  Where such records clearly support the assignment 
of a specific rating over a part or the entire period of 
time involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  See 38 C.F.R. § 3.156(c) (emphasis 
added).

Whenever any disallowed claim is reopened and thereafter 
allowed on the basis of new and material evidence resulting 
from the correction of the military records of the proper 
service department under section 1552 of title 10, or the 
change, correction, or modification of discharge or 
dismissal under section 1553 of title 10, or from other 
corrective action by competent authority, the effective date 
of commencement of the benefits so awarded shall be the date 
on which an application was filed for correction of the 
military record or for the change, modification, or 
correction of a discharge or dismissal, as the case may be, 
or the date such disallowed claim was filed, whichever date 
is the later, but in no event shall such award of benefits 
be retroactive for more than one year from the date of 
reopening of such disallowed claim.  See 38 U.S.C.A. 
§ 5110(i).

Given the evidence as outlined above, the Board finds that 
the veteran was initially denied entitlement to service 
connection for post-traumatic stress disorder because there 
was no diagnosis of the disability in 1989.  Although it is 
certainly true that the rating decision indicates that there 
was also no corroborated in-service stressor, the notice 
letter reflects the lack of medical evidence as the reason 
for the denial and there is no question that the record in 
1989 did not include a diagnosis of post-traumatic stress 
disorder.  It was not until a March 1993 hospitalization for 
the treatment of his substance abuse that the veteran was 
determined to have post-traumatic stress disorder.  As such, 
the medical evidence did not support a grant of service 
connection for post-traumatic stress disorder until March 
1993.

There is some question about whether a 1970 document is a 
supplemental report from the service department and there is 
no question that the DD Form 215 is not dated until 1995.  
For the sake of argument only, the Board finds that if one 
considers that a supplemental report from the service 
department is the new and material evidence allowing for the 
grant of benefits, an effective date prior to March 1993 
still is not warranted as there was no diagnosis of post-
traumatic stress disorder prior to March 1993.  More 
specifically, entitlement did not arise at the time the 
original claim was filed, but rather in March 1993 when the 
veteran was found to have a diagnosed disability due to 
service experiences.

The Board has fully considered the arguments set forth by the 
veteran in an effort to ensure that the appropriate effective 
date is assigned.  Absent evidence of a diagnosed disability 
prior to March 1993, however, the Board finds that an earlier 
effective date cannot be assigned.  As such, an effective 
date earlier than March 4, 1993, for the grant of service 
connection for post-traumatic stress disorder is denied.

Past Due Benefits
 
The veteran contends that the entire period of past due 
benefits should be paid at the rate of $2,163 per month, plus 
any amount that should be added for dependents.  He argues 
that because he was not awarded a 100 percent disability 
rating until May 2002, he was not entitled to receive 
benefits until the rate had been increased to $2,163 per 
month.  Although the veteran's attorney has presented this 
argument to the Board on numerous occasions and his cases 
have been denied as a matter of law, the veteran's attorney 
makes no new arguments here.

The facts are not in dispute.  In May 2002, the veteran was 
awarded a 100 percent disability rating effective March 4, 
1993.  As such, he was notified in a May 21, 2002, award 
letter that he would be paid past due benefits at varying 
rates for each year from April 1, 1993, to the present with 
the last legislative increase being the amount of $2,163 
(plus amounts for dependents) effective December 1, 2001.  
The veteran does not contend that there was a simple 
miscalculation in the past due benefits nor does he contest 
the amounts awarded for dependents.  He simply asserts that 
he should be paid the rate that became effective on December 
1, 2001, for the entire period for which he is awarded past 
due benefits.  The veteran contends that the plain language 
of 38 U.S.C.A. § 1114(j) requires that "if and while" a 
claimant's disability is rated as total, the amount of the 
monthly disability compensation shall be $2,163 and, as a 
consequence, progressive payments are inconsistent with the 
mandate of 38 U.S.C.A. § 1114(j).

The rates of disability compensation payable to veterans are 
established by law.  See 38 U.S.C.A. § 1114.  These rates are 
periodically adjusted by Congress, usually on an annual 
basis.  For example, the current version of 38 U.S.C.A. § 
1114(j) provides that "if and while the disability is rated 
as total the monthly compensation shall be $2,163."  
Congress specifically provided that the current version of 
section 1114 "shall take effect on December 1, 2001."  See 
Pub. L. No. 107-94, § 7, 115 Stat. 902 (Dec. 21, 2001).  In 
previous years, Congress consistently specified effective 
dates for its amendments to section 1114.

During the period between the effective date of an award or 
increased award as provided under 38 U.S.C.A. § 5110, or 
other provision of law, and the commencement of the period of 
payment based on such award, an individual entitled to 
receive monetary benefits shall be deemed to be in receipt of 
such benefits for the purpose of all laws administered by the 
Secretary.  See 38 U.S.C.A. § 5111(b)(1).

The RO notified the veteran that he would be paid the nominal 
amount that he would have received had he been awarded 
benefits upon the date VA received his claim, as specified by 
the versions of 38 U.S.C.A. § 1114(j) in effect at the time 
the payments should have been made.  The Board finds that the 
use of the progressive calculation is based on the statutory 
requirement that an individual entitled to receive monetary 
benefits be deemed to be in receipt of such benefits during 
the period between the effective date of the award (March 
1993) and the commencement of the period of payment (May 
2002) as per 38 U.S.C.A. § 5111(b)(1).  Specifically, being 
considered to be "in receipt" of benefits reflects the 
Congressional intent to treat the recipients of benefits as 
if they had been awarded the requested benefits at the time 
of their requests or at the time entitlement arose, whichever 
is assigned as the effective date of an award.

Although the veteran's attorney argues that the plain 
language of section 1114(j) requires payment at the dollar 
amount written into the version of the statute in effect at 
the time of the rating decision granting benefits, the Board 
notes that similar argument has been considered and rejected 
by the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).  Specifically, the Federal Circuit held that such 
an argument would be tantamount to reading the statute's 
incorporation of an explicit dollar amount as a waiver of 
sovereign immunity and as an expression of a willingness to 
compensate veterans disadvantaged by error in real, rather 
than nominal, dollars.  This argument fails because 
38 U.S.C.A. § 1114 does not address the issue of retroactive 
payments, much less provide a clear, explicit waiver of the 
government's sovereign immunity from interest payments 
accruing to retroactive payments.  See Sandstrom v. Principi, 
358 F.3d 1376, 1380 (Fed. Cir. 2004).

In Sandstrom, the veteran had been awarded benefits based on 
a clear and unmistakable error in a previous rating and 
argued that VA had erroneously calculated the rate of his 
retroactive benefits during the time period in question (from 
1969 to 1996) by applying the monthly rate in effect for 
1969, then increasing the monthly amount due by the amount 
authorized by statute during that time period.  The veteran 
in Sandstrom asserted that the amount should have been 
calculated according to the 1996 rate, so that the 1996 
correction would have had the "same effect," pursuant to 38 
U.S.C.A. § 5109A and 38 C.F.R. § 3.105(a), as if the decision 
had been made in 1969.  The Federal Circuit rejected his 
arguments and held that VA's decision to pay in nominal 
dollars was legally correct.  

The Board finds that the facts in this case are within the 
holding of the Federal Circuit in Sandstrom and the veteran's 
attorney has not argued otherwise.  The Board is certain that 
the veteran's attorney is aware of the Sandstrom decision as 
he was the attorney who argued for the appellant in that 
case.  It appears that he has simply chosen not to address it 
here.  Unfortunately, the veteran's attorney is pursuing a 
claim without genuine argument and the Board is unaware of 
any reason why the current law would not be applicable in 
this case.  The Board notes that it is bound by the laws 
enacted by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department and, for the 
reasons set forth above, it is clear that the law passed by 
Congress does not provide a basis to award the benefit sought 
by the veteran.  Thus, the appeal is denied.


ORDER


An effective date earlier than March 4, 1993, for the grant 
of service connection for post-traumatic stress disorder is 
denied.

Entitlement to payment of compensation at the monthly rate of 
$2,163 for the period from April 1, 1993, to November 30, 
2001, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


